Per Curiam.

The question presented relates to the form of the notice of appeal filed with the State Personnel Board of Review.
The decision of the board was dated December 19, 1963. The notice of appeal, filed with the board on December 23, 1963, was capitioned, “In the Common Pleas Court of Seneca County, Ohio,” and read as follows:
“Now comes the appellant, Claude H. Swartzmiller, and gives notice of his appeal from the decision of the State Personnel Board of Review, rendered December 19, 1963, affirming the removal order of September 21, 1963, removing the appellant from the position of 1058 timekeeper, Seneca County, Division 2, Ohio Department of Highways.
“Said appeal is on questions of law.”
Copies of the foregoing notice were also filed with the Attorney General as counsel for the board, and with the Common Pleas Court.
The purpose of a notice of appeal is to apprise the parties of the fact that an appeal is being taken. The notice in the instant case setting forth the order appealed from and the type of appeal presented has sufficiently complied with the statutory requirements as to notice.
The judgment of the Court of Appeals is reversed, and the cause is remanded to that court for further proceedings according to law.

Judgment reversed.

Taft, C. J., Zimmebmah, Matthias, O’Neill, Hebbebt, Schneideb and Beown, JJ., concur.